t c summary opinion united_states tax_court mary a colliver petitioner v commissioner of internal revenue respondent docket no 15307-16s filed date mary a colliver pro_se jason t scott for respondent summary opinion panuthos special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioner’ sec_2013 federal_income_tax after a concession the issue for decision is whether petitioner is entitled to deductions for various unreimbursed employee_expenses including education expenses claimed for the year in issue background some of the facts have been stipulated and we incorporate the stipulation of facts by this reference petitioner resided in california when the petition was timely filed i education and professional history petitioner holds a bachelor’s degree in speech-language pathology from california state university fresno which she received in petitioner worked in the brokerage business for a number of years sometime before continued internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round monetary amounts to the nearest dollar 2respondent concedes that petitioner substantiated a claimed tuition expense of dollar_figure for date petitioner changed careers using her undergraduate degree to work in the speech-language pathology field in livingston union school district lusd suffered a shortage of credentialed speech-language pathologists and hired petitioner who was not credentialed subject_to a temporary credential waiver from the state of california commission on teacher credentialing cctc petitioner received three temporary credential waivers from cctc in effect for each of the and school years reflecting the following the commission on teacher credentialing has approved a request for a credential waiver on behalf of the individual named above service on this waiver is restricted to the employing agency listed and to the authorization of the credential goal the holder must fulfill his or her commitment to make progress toward obtaining his or her credential goal credential goal speech-language pathology services credential employment restriction s livingston union school district merced county office of education subjects and authorization s language speech and hearing r56a this document authorizes the holder to provide clinical or rehabilitative services within the authorized field or fields listed to students in grades twelve and below including preschool and in classes organized primarily for adults education code requirements waived program for speech-language pathology services credential subsequent waiver s the applicant must complete six semester or nine quarter units of course work applicable toward the credential petitioner also received a temporary credential waiver from cctc to work for the stanislaus county office of education scoe for the school year the terms of this waiver are identical to those of the earlier years except that the waiver reflects stanislaus county office of education as petitioner’s employer petitioner worked for scoe as a speech-language pathologist from date through date petitioner was an itinerant worker and would drive to a number of schools and other sites in the area including alice stroud elementary_school and bernard l hughes elementary_school it appears that after petitioner left her employment with scoe in date she did not work for the remainder of the year 3this term was used by petitioner and a human resources specialist employed by scoe in a letter dated date in which she confirmed petitioner’s employment during the year in issue 4petitioner testified i spent two years without pay one year after my student teaching was completed - - first of all i did all the coursework then i had to do the student teaching and then i spent an entire year working in the hospitals continued the scoe administrative handbook administrative handbook reflects scoe’s employee reimbursement policies for travel costs meal expenses during out of town travel on official business mileage and other expenses including relevant provisions as follows scoe will reimburse employees for ordinary and necessary expenses_incurred while traveling ‘away from their home’ on official scoe business or while at a conference either locally or away scoe reimburses employees for meal expenses during out of town travel on official business at the current published irs standard_meal_allowance rates depending on the area in which the employee travels to mileage reimbursement claims are used when an employee travels for business purposes employees such as itinerant teachers nurses etc who travel from site-to-site using their personal vehicle as required for their job use this form in order to be reimbursed for their mileage incidental reimbursement claims are used for employee purchases over dollar_figure field trips repairs or extenuating circumstances when using personal funds the administrative handbook does not reference reimbursement policies for education expenses scoe did not reimburse petitioner for her expenses for her coursework continued with no pay additionally during petitioner did not receive wage income from any employer other than scoe as we will discuss infra part ii sometime before petitioner enrolled in an online master’s degree program at nova southeastern university nsu during petitioner continued to take courses through nsu in pursuit of her master’s degree while also working for scoe for the first half of in date petitioner received a master’s degree and certificate of clinical competency ccc which qualified her as a medical speech pathologist according to petitioner this degree and certificate enabled her to perform additional tasks including working in a hospital and performing modified barium swallow studies ii tax_return petitioner’ sec_2013 form_1040 u s individual_income_tax_return was prepared and timely electronically filed by ms montgomery the form_1040 reported total income of dollar_figure including petitioner’s wages of dollar_figure from scoe and claimed above_the_line deductions of dollar_figure for educator expenses and dollar_figure for tuition and fees expenses thus reporting adjusted gro sec_5at trial petitioner testified that she began her master’s degree program in or petitioner’s memorandum which was written by her certified_public_accountant c p a linda montgomery indicates that petitioner began her master’s degree program in petitioner did not clarify this discrepancy 6petitioner also reported dollar_figure of qualified_dividend_income dollar_figure of capital losses dollar_figure of ira distribution income dollar_figure of rental real_estate income and dollar_figure of unemployment income respondent does not assert nor does the record reflect that petitioner received additional taxable_income in income of dollar_figure attached to the form_1040 was a form_8917 tuition_and_fees_deduction also attached to the form_1040 was a schedule a itemized_deductions claiming total deductions of dollar_figure including a deduction of dollar_figure for unreimbursed employee business_expenses attached to the schedule a was a ty unreimbursed expense statement reflecting the breakout of the unreimbursed employee business_expenses as follows type of unreimbursed expense amount dollar_figure books material supplies clinic practicum big_number big_number continuing education big_number education credit educator expense deduction internet connectivity big_number big_number total petitioner’s return reflected tax of dollar_figure withholding of dollar_figure and an overpayment of dollar_figure 7petitioner claimed a deduction of dollar_figure of which dollar_figure exceeded of her adjusted_gross_income agi and was calculated as the deductible amount see sec_67 and b petitioner8 prepared several undated summaries titled colliver’ sec_2013 professional development on which she totaled amounts for various expenses as follows title professional development clinic travel gas professional development uniform professional development supplies professional development clinic food professional development copies fax postage total amount dollar_figure big_number big_number petitioner did not claim deductions for these expenses on her form_1040 iii notice_of_deficiency in the notice_of_deficiency respondent disallowed the entire dollar_figure deduction for unreimbursed employee business_expenses petitioner timely filed a petition in which she asserts that the reported expenses are fully deductible because irc permits credentialed teachers to enhance improve skills with additional coursework 8the parties stipulated that these summaries and the attached copies of underlying receipts were provided by p etitioner it is unclear from the record whether these summaries were prepared by petitioner or by ms montgomery in any event we assume petitioner agrees with and approves any documents prepared by her c p a discussion i burden_of_proof in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner did not allege or otherwise show that sec_7491 applies see sec_7491 and b therefore petitioner bears the burden_of_proof see rule a ii sec_162 expenses generally deductions are a matter of legislative grace and a taxpayer is required to maintain records sufficient to substantiate expenses underlying deductions claimed on his or her return sec_6001 sec_1_6001-1 income_tax regs see 292_us_435 sec_162 generally allows deductions for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in general no deduction is permitted for personal living or family_expenses sec_262 the taxpayer bears the burden of proving that expenses were of a business nature rather than personal and that they were ordinary and necessary rule a welch v helvering u s pincite generally for an expenditure to be an ordinary and necessary business_expense the taxpayer must show a bona_fide business_purpose for the expenditure there must be a proximate relationship between the expenditure and the business_of_the_taxpayer 37_tc_650 36_tc_879 sec_1_162-1 income_tax regs whether an expenditure is ordinary and necessary is usually a question of fact 320_us_467 iii unreimbursed employee business_expenses qualifying expenses under sec_162 include expenses paid_or_incurred as an employee 79_tc_1 a taxpayer may deduct unreimbursed employee_expenses incurred only as miscellaneous_itemized_deductions on schedule a and then only to the extent such expenses exceed of the individual’s agi sec_62 sec_63 d a and b a itemized_deductions may be limited under the overall limitations on itemized_deductions under sec_68 and may have an alternative_minimum_tax implication under sec_56 a education expenses on her form_1040 petitioner claimed deductions for the following unreimbursed employee business_expenses related to her education dollar_figure for tuition dollar_figure for books material supplies dollar_figure for clinic practicum and dollar_figure for internet connectivity petitioner provided little explanation of her claimed deductions for expenses and it appears that her position is that the additional deductions of dollar_figure for uniform and of dollar_figure for copies fax postage were also unreimbursed employee business_expenses related to her education respondent concedes that petitioner substantiated dollar_figure in tuition expenses for but asserts that none of the claimed education expenses are deductible because petitioner’s master’s degree qualified her for a new trade_or_business petitioner asserts that she paid her education expenses to enhance and 9petitioner did not provide an explanation for the clinic practicum expense of dollar_figure to explain the internet connectivity expense petitioner testified i live out in the country so i did not have any internet service so i had to use my at t telephone hotspot for my internet service a lot of repairs a lot of breakdowns on my dell computer and that’s in there as well to explain the uniform expense petitioner testified that horizon health sub-acute where she performed her clinic hours required for her master’s degree required that she wear khaki pants a polo shirt that kind of thing to explain the copies fax postage expense petitioner testified that she had a lot of mailings and overnights to nova southeastern florida improve her existing trade_or_business as a credentialed teacher in the state of california sec_1_162-5 income_tax regs permits a deduction for education expenses that maintain or improve skills required by the taxpayer in his employment or meet the express requirements of the taxpayer’s employer or of applicable law or regulations imposed as a condition to the retention by the taxpayer of an established employment relationship status or rate of compensation expenses that fall into either of these categories are nevertheless not deductible if the education is required to meet the minimum education requirements for qualification in the taxpayer’s employment or qualifies the taxpayer for a new trade_or_business id para b the minimum educational requirement for qualification in the taxpayer’s employment is defined as the minimum level of education in terms of aggregate college hours or degree which under the applicable laws or regulations in effect at the time this individual is first employed in such position is normally required of an individual initially being employed in such a position id subpara ii 10we quote petitioner’s memorandum which was written by ms montgomery as already mentioned and as we will discuss in more detail infra petitioner did not obtain a speech-language pathologist credential from the state of california before or during the year in issue see also orr v commissioner tcmemo_1992_566 wl at determining whether an employee meets the minimum education requirement typically means that an employee must have a particular degree before being hired orr v commissioner wl at sec_1_162-5 examples and income_tax regs if a taxpayer does not have the minimum education requirement for a position and is hired on a temporary basis contingent on meeting the education requirement the taxpayer cannot deduct the education expenses paid in obtaining that education sec_1_162-5 examples and income_tax regs the court applies an objective standard as to whether the education qualifies the taxpayer for a new trade and the relevant inquiry is the level of responsibility before and after the education 78_tc_550 if the education qualifies a taxpayer to perform tasks and activities significantly different from those he could before earning the degree then the taxpayer has qualified for a new trade_or_business id pincite 70_tc_1067 aff’d without published opinion 607_f2d_995 2d cir see also 62_tc_270 finding that the taxpayer’s law degree qualified him for a new trade_or_business because he could not practice law before earning the degree an education that merely refines taxpayer’s existing skills does not qualify him for a new trade_or_business robinson v commissioner t c pincite a taxpayer is in the same trade_or_business if he is still in the same general field and still using the same skills for example moving from one position to another that also uses management administrative and planning skills see sherman v commissioner tcmemo_1977_301 36_tcm_1191 first we conclude that petitioner’s education was required to meet the minimum education requirements for qualification in her employment as a speech- language pathologist petitioner testified that in the speech-language pathology field w ith a bachelor’s degree you can’t do anything you must have a master ’ s degree and that a requirement to maintain the waivers which allowed her to work for lusd and scoe was that she complete her master’s degree program within seven years petitioner testified that to remain in the waiver program she had to submit transcripts each semester to show that she was enrolled in a master’s program maintain the grade requirement for her classes b or higher and provide a letter from a graduate adviser from nsu pursuant to the california education code beginning date a master’s degree in speech-language pathology is one of the four requirements for obtaining a credential to work as a speech-language pathologist cal educ code sec a west an individual who holds or has been recommended for a master’s degree in speech-language pathology can be granted a preliminary credential id sec a when petitioner was initially hired by lusd in and then when she was hired by scoe in she was hired pursuant to such a preliminary credential waiver and she did not yet have the master’s degree in speech-language pathology required by cal educ code sec a instead petitioner retained her position by providing documentation reflecting that she was making progress towards earning a master’s degree therefore the education expenses she paid in pursuit of her master’s degree were for education that meets the minimum education requirements for qualification in her employment as a speech-language pathologist and are not deductible orr v commissioner wl at sec_1 b ii and iii examples and income_tax regs additionally it also appears that the master’s degree qualified petitioner for a new trade_or_business petitioner provided little testimony or evidence to show the type of work she performed or her skills used as a speech-language pathologist before obtaining her master’s degree and ccc additionally petitioner testified that the master’s degree and ccc qualified her as a medical speech pathologist stating that now i’m not just a school speech pathologist i’m a medical speech pathologist so i can work in the hospital do modified barium swallow studies which i am doing at this time on the basis of this record it appears that the tasks and activities that petitioner was qualified to perform after earning her master’s degree and ccc were significantly different from those she could perform before pursuing this education before receiving her master’s degree and ccc petitioner could not work at a hospital and perform barium swallow studies we conclude that petitioner has not met her burden of proving that the education did not qualify her for a new trade_or_business see rule a welch v helvering u s pincite robinson v commissioner t c pincite diaz v commissioner t c pincite glenn v commissioner t c pincite sec_1_162-5 and income_tax regs as we have concluded that petitioner’s education expenses are not deductible for the reasons described herein we need not and do not consider the issues of whether petitioner substantiated these expenses b other expenses petitioner also asserts that she is entitled to deductions for the following unreimbursed employee business_expenses relating to her work as a speech- language pathologist for scoe as reflected on her summaries dollar_figure for clinic travel gas gas dollar_figure for clinic food meals and dollar_figure for supplies travel_expenses including meals_and_lodging away from home are subject_to the strict substantiation rules of sec_274 to satisfy the requirements of sec_274 the taxpayer must prove with specificity the amount time place and business_purpose of the expense sec_1_274-5t and temporary income_tax regs fed reg date the taxpayer also generally must maintain adequate_records or documentary_evidence corroborating the taxpayer’s own statement which in combination is sufficient to establish each element of an expenditure or use id para c fed reg adequate_records generally consist of an account book a diary a log a statement of expense trip sheets or a similar record made at or near the time of the expenditure or use along with supporting documentary_evidence id para c fed reg a taxpayer lacking a contemporaneous log is generally expected to maintain a record created as near in time as possible to the particular expenditure or business use including the elements outlined above supported by corroborative documentary_evidence that carries with it a high degree of probative value id para c fed reg as previously discussed qualifying expenses under sec_162 include expenses paid_or_incurred as an employee lucas v commissioner t c pincite expenses are not necessary when an employee fails to claim reimbursement for expenses_incurred in the course of his employment when entitled to do so 788_f2d_1406 9th cir aff’g tcmemo_1984_ accordingly a taxpayer cannot deduct employee business_expenses to the extent he is entitled to reimbursement from his employer for those expenses see lucas v commissioner t c pincite deductions for those expenses belong to the employer see 56_tc_936 aff’d without published opinion 456_f2d_1335 2d cir the taxpayer bears the burden of proving that she is not entitled to reimbursement from her employer for such an expense see 59_tc_696 the taxpayer can prove that she was not entitled to reimbursement by showing for example that she was expected to bear these costs see id see also dunkelberger v commissioner tcmemo_1992_ wl at finding that management team expected taxpayer to bear expense of business lunches with vendors if a taxpayer cannot provide a valid explanation as to why she did not voluntarily seek reimbursement when she was eligible under her employer’s policies she is precluded from claiming a deduction for an unreimbursed employee expense 274_f2d_25 7th cir aff’g tcmemo_1959_31 coplon v commissioner tcmemo_1959_34 18_tcm_166 aff’d 277_f2d_534 6th cir an eligible_taxpayer cannot refrain from seeking reimbursement so she can convert the employer’s right to a deduction into a right of her own heidt v commissioner f 2d pincite see also coplon v commissioner t c m cch pincite for a number of reasons we conclude that petitioner is not entitled to deductions for these expenses first the bulk of the expenses reflected on petitioner’s summaries was paid after she left her employment with scoe on june dollar_figure thus these expenses appear to be nondeductible personal expensesdollar_figure see sec_262 11petitioner’s summaries reflect that approximately of the receipts for the gas expenses of the receipts for the meals expenses and of the receipts for the supplies expenses were dated after date 12the court notes that a taxpayer may be engaged in a trade_or_business although not working if she was previously involved in and actively sought to continue in that trade_or_business while pursuing a defined degree program related to her line of work 56_tc_1300 aff’d 487_f2d_1025 9th cir the taxpayer must clearly intend to seek employment in the same trade_or_business goldenberg v commissioner tcmemo_1993_150 wl at we have previously concluded that petitioner has not shown that the education did not qualify her for a new trade_or_business this continued additionally petitioner did not meet her burden of proving a business_purpose for the deduction for the supplies expenses petitioner’s summaries reflect that in january february april and date she made a number of purchases from staples two purchases from best buy and two purchases from macy’s one for shoes and one for luggage petitioner testified that she purchased supplies to use with the children she worked with as a speech-language pathologist stating that teachers have to provide a lot of their own materials speech pathologists build up a battery of materials including your own tests the tests are like dollar_figure petitioner did not provide specific testimony or other evidence to establish the business_purpose for each of these expenses see rule a welch v helvering u s pincite challenge mfg co v commissioner t c pincite henry v commissioner t c pincite sec_1_162-1 income_tax regs further petitioner did not adequately substantiate her gas and meals expenses as required by sec_274 petitioner testified that she is claiming a deduction for meal expenses because the other itinerant speech pathologists were writing off their food as well petitioner also testified that as a speech-language continued new trade_or_business of working as a medical speech pathologist is the one in which she was employed at the time of trial thus this exception does not apply pathologist she would drive to various sites daily petitioner did not provide a contemporaneous travel log asserting that it would be impossible to keep a log because her schedule and her assigned work sites often changed at the last minute petitioner’s summaries reflect the dates vendors and amounts shown on the attached receipts her summaries are undated and it is unclear when they were prepared they do not carry a high degree of probative value petitioner did not testify or provide other evidence to establish the specific business_purpose for each of these expenses for these reasons petitioner did not meet the strict substantiation requirements of sec_274 see sec_274 sec_1 5t b and c and temporary income_tax regs fed reg finally petitioner did not meet her burden of proving that she was not entitled to reimbursement for the expenses paid while she was an employee of scoe petitioner testified at trial that scoe did not reimburse her for supplies she purchased to use with her students for her work as a speech-language pathologist but did not provide an explanation as to whether she did not seek reimbursement or was denied reimbursement when the court questioned petitioner as to whether she received reimbursement from scoe for her travel she testified no i did ask one time my supervisor and she said no i believe the first couple of months when i started when questioned as to whether scoe had a travel reimbursement policy petitioner testified that t hey did not offer it to me when i inquired about it i never submitted anything to my accountant if they had reimbursed me for my mileage i would have definitely taken advantage of it petitioner’s testimony about her purported request for reimbursement for her travel_expenses was vague and it is unclear why she believed that she would have submitted something to her accountant for purposes of reimbursement from scoe it is also unclear whether petitioner read the scoe administrative handbook during her employment with scoe the scoe handbook reflects policies which might have covered expenses for which petitioner is seeking a deduction for example it appears that petitioner could have requested reimbursement for mileage driven between sites as a speech-language pathologist petitioner did not provide further testimony or other evidence with specific examples as to whether or how she was denied a request for reimbursement for these reasons petitioner did not meet her burden of establishing that she was not entitled to reimbursement for these expenses see heidt v commissioner f 2d pincite fountain v commissioner t c pincite dunkelberger v commissioner wl at coplon v commissioner t c m cch pincite therefore petitioner is not entitled to any of the claimed deductions for her gas meals or supplies expenses iv trial and posttrial matters the court notes that petitioner’s testimony was disorganized and vague with respect to many facts and issues petitioner who was self-represented in this proceeding did not appear familiar with the contents of her own form_1040 and she repeatedly asked to consult with ms montgomery who was present in the courtroom the court’s efforts to encourage petitioner to provide explanations which might enhance the factual record were often thwarted by her reliance on ms montgomery after trial petitioner made a number of requests to the court that she be allowed to submit additional evidence into the record in an attempt to give petitioner every opportunity to make a complete record in this proceeding the court issued orders encouraging the parties to communicate with one another to submit a supplemental stipulation unfortunately the disorganization and failure to follow and or understand the court’s directions continued in an order served date the court indicated as follows this matter was submitted to the court after a trial in san francisco california on date one of the issues before the court is whether petitioner can deduct as an unreimbursed employee_business_expense her claimed education costs for after the case was submitted petitioner expressed concern that there was additional documentation she failed to offer into evidence by order dated date the court indicated that it would consider reopening the record if the parties could lodge a supplemental stipulation of facts and directed the parties to consult for the purpose of considering submission of a supplemental stipulation of facts in response to this order the parties filed separate status reports which reflected that they had not come to an agreement as to a supplemental stipulation of facts additionally on date petitioner lodged a supplemental stipulation of facts which was drafted solely by petitioner and was not signed by respondent by order dated july the parties were again directed to consult for the purpose of considering submission of a supplemental stipulation of facts petitioner was advised that the court cannot file a stipulation of facts that does not contain the original signature of all the parties and to the extent that her proposed supplemental stipulation contained arguments and conclusions of law it did not appear appropriate for stipulation on date petitioner mailed in her status report which was filed by the court on date petitioner states that she and her certified_public_accountant linda montgomery spoke with respondent by telephone on date petitioner also states that on date she sent via facsimile a copy of a ‘revised supplemental stipulation in which petitioner removed the references to the internal_revenue_code and or treasury regulations as the court had advised that these were not appropriate ’ petitioner attached to her status report a copy of this proposed revised supplemental stipulation of facts revised stipulation as exhibit f in this revised stipulation petitioner presented some arguments and conclusions including a citation to kopaigora v commissioner t c summary opinion and the conclusion that petitioner’s education for which she claimed deductions did not qualify her for a new trade_or_business petitioner also requests that the court ‘allow her to deduct her educational expenses in full ’ on date respondent filed a status report advising as to the current status of the case in the status report respondent advises that he spoke with petitioner and her tax preparer about the supplemental stipulation of facts which petitioner lodged on date and that ‘ a fter this discussion and further review of petitioner’s supplemental stipulation of facts respondent is not able to agree with petitioner’s supplemental stipulation of facts because the documents contain conclusions of law are duplicative or do not relate to the issue of petitioner’s substantiation of her issues ’ respondent also states that ‘due to discussions and new information provided respondent will concede that petitioner received dollar_figure in federal aid and therefore has substantiated that her claimed tuition expenses in the amount of dollar_figure were paid and incurred ’ respondent also reasserts his position that petitioner’s tuition expenses are not deductible because the education qualified petitioner for a new trade_or_business petitioner is again advised that the court cannot file a stipulation of facts that is not agreed to and does not contain the original signatures of all the parties respondent has made clear that he does not agree to the assertions in petitioner’s proposed supplemental stipulation of facts which was lodged on date the court notes that petitioner’s revised stipulation also presents some arguments and conclusions and also does not appear appropriate for stipulation in its current form petitioner is further advised that the court will not grant petitioner’s request to allow her to deduct her educational expenses for in full at this time since the parties have not agreed to a supplemental stipulation of facts the court will not reopen the record the court will however accept respondent’s concessions made in his status reports that petitioner received dollar_figure in federal aid in and petitioner has substantiated her claimed tuition expenses in the amount of dollar_figure for the court will proceed to consider this matter based on the record and render an opinion in due course the court recognizes that petitioner is self-represented the court gave petitioner opportunities as detailed herein to provide respondent with additional documentation and collaborate on a mutually agreed supplemental stipulation of facts petitioner did not take full advantage of these opportunities and thus the court did not reopen the recorddollar_figure v conclusion for the reasons stated above we conclude that petitioner is not entitled to deductions for any of the reported expenses respondent did not disallow petitioner’s above_the_line deductions of dollar_figure for educator expenses and dollar_figure for tuition and fees expenses thus petitioner has already received a tax_benefit for some of the claimed deductions we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit 13the court notes that the time for presenting evidence is at trial generally the court does not try a case piecemeal the general_rule is that evidence may not be submitted after the trial has been concluded and the record closed reopening the record to receive additional evidence is a matter within the discretion of the trial_court 401_us_321 to reflect the foregoing decision will be entered for respondent
